
	
		II
		111th CONGRESS
		1st Session
		S. 2516
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on nonwoven diffusion
		  media.
	
	
		1.Nonwoven diffusion
			 media
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Nonwoven air filter and diffusion media having layers of fine
						denier polyester fibers (2 to 10 decitex, with a length of 40 mm or more, but
						not more than 80 mm), weighing 400 to 700 g/m2, thermally bonded and
						impregnated in full depth with an adhesive coating, reinforced on one side with
						a supporting woven open-mesh scrim, used in downdraft spray cabins for painting
						applications where the media is required both as an air filter and as an air
						diffuser, providing uniform, nonturbulent air flow (provided for in subheading
						5911.40.00 or 5911.90.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
